                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,     :
                              :
     Plaintiff,               :
                              :
     v.                       :    CASE NO. 3:13CV545(DFM)
                              :
$822,694.81 IN UNITED STATES :
CURRENCY, SEIZED FROM ACCOUNT :
NO. XXXXXXXX7424, HELD IN THE :
NAMES OF GODWIN EZEEMO AND    :
WINIFRED C.N. EZEEMO, AT BANK :
OF AMERICA,                   :
                              :
     Defendant.               :


              RULING ON MOTIONS FOR SUMMARY JUDGMENT

     This is a civil forfeiture action filed by the government

against $822,694.81 in account funds.1    On March 23, 2012, the

government seized the defendant property from a Bank of America

("BOA") account in the names of Godwin and Winifred Ezeemo (the

"Ezeemos").   The government alleges that the $822,694.81 (the

"defendant currency") is subject to forfeiture pursuant to 18

U.S.C. § 9812 because it is the product of money laundering in




     1"In a civil forfeiture case, the Government is the plaintiff,
the property is the defendant, and the claimant is an intervenor
seeking to challenge the forfeiture action." Stefan D. Cassella,
Asset Forfeiture Law in the United States 374 (2d ed. 2013).
     2Section 981 of Title 18 of the U.S. Code authorizes civil

forfeiture of property "involved in," "derived from," or
"traceable to" a variety of specified federal crimes. 18 U.S.C.
§ 981(a)(1).
violation of 18 U.S.C. § 1956(a)(1)(A)(i) or because it is the

product of wire fraud in violation of 18 U.S.C. § 1343. (ECF #1,

Verified Compl. ¶6.)

     Earlier in the case, the law firm of Weycer, Kaplan, Pulaski

& Zuber ("Weycer"), Bank of New Canaan n/k/a Bankwell ("Bankwell"),

Deborah     Stuckey   ("Stuckey"),   and   Leon   Li-Heng    Wu   ("Wu")

(hereinafter    the   "intervenors")   intervened    to     contest   the

forfeiture alleging that they were victims of the fraud around

which the case is centered and have an ownership interest in the

defendant currency.     Each now moves for summary judgment, seeking

as relief a judgment in the amount of its loss:           Weycer seeks a

judgment in the amount of $194,340 (ECF #136); Stuckey seeks a

judgment in the amount of $40,000 (ECF #115); Bankwell seeks a

judgment in the amount of $154,210.86 (ECF #150); and Wu seeks a

judgment in the amount of $660,000. (ECF #144.)3      For the reasons

that follow, the motions are denied.

I.   Legal Standard

     "A moving party is entitled to summary judgment where the

record reveals 'no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.' Fed. R. Civ.

P. 56(a)."     Natofsky v. City of New York, 921 F.3d 337, 344 (2d



     3The total of the amounts claimed by the intervenors exceeds
the sum in the BOA account.
                                2
Cir. 2019).   A fact is "material" if it "might affect the outcome

of the suit under the governing law," and a dispute is "genuine"

if "a reasonable jury could return a verdict for the nonmoving

party" based on it.    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   "The evidentiary standard that must be met by

the moving party is a high one, since a court is obliged 'to draw

all inferences in favor of the party against whom summary judgment

is sought,' Ramseur v. Chase Manhattan Bank, 865 F.2d 460, 465 (2d

Cir. 1989), and to 'construe the evidence in the light most

favorable to the nonmoving party,' United States v. All Funds

Distributed to Weiss, 345 F.3d 49 (2d Cir. 2003)."   United States

v. Collado, 348 F.3d 323, 327 (2d Cir. 2003).

II.   Background

      The following facts, taken from the parties' submissions, are

undisputed unless otherwise noted.     (ECF ##115, 136, 137, 144,

146, 150, 151.)

      The Ezeemos are Nigerian citizens who operate businesses in

Nigeria.   They had U.S. suppliers.     When Godwin Ezeemo needed

United States currency to pay U.S suppliers, he contacted an

individual named Abubaker Lade ("Lade") in Lagos, Nigeria.     Lade

worked in Lagos as a "marketer" for a local Nigerian Bureau de

Change that handles private foreign currency transactions.   Godwin

Ezeemo used a Bureau de Change to obtain U.S. dollars because he

                                 3
was able to move more money more quickly than he would if he used

a bank. (ECF #147-4, Ezeemo Dep. at 14.)

     Ezeemo ordered from Lade "bulk" purchases of U.S. dollars

such as $500,000 at a time.   They negotiated the exchange rate.

Ezeemo gave Lade the BOA account information so Lade could deposit

or wire the U.S. dollars into the Ezeemo account.        Lade shared the

Ezeemos' BOA account information with others.           Over time, Lade

caused many deposits in varying amounts to be made into the

Ezeemos'   BOA   account.   Lade       gave   Godwin   Ezeemo     the   wire

confirmation receipt and/or deposit slip for every wire transfer

or deposit into the BOA account.          After Godwin Ezeemo saw the

online confirmation of payment into his BOA account, he paid Lade

in naira (Nigerian currency) for each transaction.              The Ezeemos

used the U.S. currency that was deposited into the BOA account to

pay for their purchases from U.S companies.

     According to Godwin Ezeemo, he did not know how Lade obtained

the funds that were deposited into the Ezeemos' BOA account.            When

Ezeemo reviewed his account, it showed wire transfers from various

individuals, none of whom Ezeemo knew.         Ezeemo did not know the

source of the money nor did he know the identities of the people

making deposits.

     Some of the money deposited into the BOA account was obtained

fraudulently.

                                   4
     Wu

     Wu claims he was duped into transferring money into the

Ezeemos'     BOA   account.   According   to   Wu,   he    had   an   online

relationship in 2011 with a woman named "Salerno Joan," who

purported to live in London.          Salerno told Wu that she had

inherited $60 million and wanted to move to the United States,

marry him, and share her inheritance.      But first Salerno needed Wu

to pay "fees" to help Salerno obtain the inheritance. In response,

Wu wired – in various increments – $660,000 into the Ezeemos' BOA

account.4     Salerno never came to the United States, shared any

inheritance, or returned the money to Wu. (ECF #1 at 13.)

     Weycer

     Weycer asserts it too is a fraud victim.             In February 2012,

a person holding himself out as a mortgage broker contacted Weycer

seeking representation to recover a defaulted loan.           The purported

broker furnished Weycer with a CitiBank check payable to the firm

in the amount of $195,340.       He told Weycer that the check was a



     4Wu's wire transfers to the BOA account were as follows:
July 8, 2011         $10,000
July 15, 2011        $50,000
July 28, 2011       $100,000
August 2, 2011      $100,000
August 22, 2011     $120,000
September 20, 2011   $70,000
October 4, 2011      $60,000
October 24, 2011    $150,000
(ECF #145 at 3.)
                                5
partial payment on the defaulted loan and directed the firm to

keep $1,000 as a retainer and forward the remaining $194,340 to a

Bank of America account.     That account was the Ezeemos' BOA

account.   Weycer deposited the check into its Amegy Bank trust

account and on February 9, 2012 wired $194,340 to the BOA account

as instructed.   The next day, a representative of Amegy Bank

notified Weycer that the $195,340 check was fraudulent.    Weycer

was unable to recall the money it transferred to the BOA account.

     Stuckey

     Stuckey also alleges she was scammed.     On March 1, 2012,

Stuckey received an email from "Jimmy Keller" informing Stuckey

that she had won a $750,000 lottery.   To claim her prize money,

Stuckey was told, she needed to wire transfer $40,000 to a Bank of

America account in the name of G. Ezeemo.     On March 14, 2012,

Stuckey transferred the money to the BOA account as instructed.

(ECF #115-6.)

     Bankwell

     Bankwell alleges that someone impersonated one of its clients

and, posing as that client, requested a number of wire transfers.

On March 15, 2012, Bankwell transferred $154,210.86 to the BOA

account.




                                6
     The Seizure

     On   March   23,   2012,   the    government    seized   the   defendant

currency.   The government thereafter filed this civil forfeiture

action alleging that Wu, Weycer, Stuckey, Bankwell, and other

victims were duped into transferring funds into the BOA account

and that the funds in the BOA account were the product of fraud.

The Ezeemos contest the forfeiture            and filed a statement of

interest in the property.       They concede that "several people were

defrauded by a scam" but maintain that they are innocent owners

under 18 U.S.C. § 983(d)5 because they had no knowledge of any

fraud and legally purchased the U.S. currency that was deposited

into their BOA account.     (ECF #119-1 at 16.)

III. Procedural History

     In October 2014, Weycer filed a motion to intervene pursuant

to Fed. R. Civ. P. 24(a)(2).6         (ECF #35.)    Over objection (ECF #38



     5Section 983(d), entitled "Innocent owner defense," provides
that "[a]n innocent owner's interest in property shall not be
forfeited under any civil forfeiture statute. The claimant shall
have the burden of proving that the claimant is an innocent owner
by a preponderance of the evidence." 18 U.S.C. § 983(d)(1).
     6Fed. R. Civ. P. 24(a)(2) provides:

     (a) Intervention of Right. On timely motion, the court
     must permit anyone to intervene who . . . :
     (2) claims an interest relating to the property or
     transaction that is the subject of the action, and is so
     situated that disposing of the action may as a practical
     matter impair or impede the movant's ability to protect
     its interest, unless existing parties adequately
     represent that interest.
                                7
and #40), the court (Chatigny, J.) granted Weycer's motion to

intervene,   concluding   that   Weycer   had   standing   to   intervene

because "Weycer is the beneficiary of a constructive trust in the

$194,340 it wired to the Bank of America account" and that this

"interest in the funds confers standing to contest forfeiture."7

(ECF #44.)    Subsequently, Stuckey and Bankwell also moved to

intervene.     (ECF   #55,   64.)     The   government     consented   to

intervention and the court (Chatigny, J.) granted the motions.

(ECF ##65, 69.)    The government also consented to intervention by

Wu.8 (ECF #65.)

IV.   Discussion

      Weycer moves for summary judgment "against the Ezeemos and

the government," seeking a judgment in the amount of $194,340.9



      7The court stated that the "standing inquiry comprises two
elements, one constitutional and the other statutory." (ECF #44
at 5.) The court noted there "was no argument that Weycer did not
have statutory standing, which depends on compliance with the
structures of 18 U.S.C. § 983(a)(4)(A) and Forfeiture Rule
G(5)(a)(i), which require a claimant to file a timely verified
statement describing his interest in the property." (ECF #44 at
7.) The contested issue was whether Weycer "could establish an
interest in the defendant property sufficient to confer Article
III standing."    (ECF #44 at 6.)    "[T]o establish Article III
standing, the claimant need only show that he or she has a
'colorable interest' in the property." Stefan D. Cassella, Asset
Forfeiture Law in the United States 416 (2d ed. 2013).
     8 The docket reflects that Wu did not file a motion for

intervention. For purposes of this ruling only, the court assumes
without deciding that Wu has standing.
     9The government did not file a response to the intervenors'

motions for summary judgment. However, Wu filed an opposition to
                                8
(ECF #136.)   In support of its request, Weycer asserts that there

is no genuine issue of material fact that (1) it was defrauded out

of $194,340; (2) a constructive trust arose in its favor on

February 9, 2012 "which has priority over every other claim in

this action"; and (3) the Ezeemos are not innocent owners because

Godwin Ezeemo "intended to and did knowingly use his Bank of

America   account   as   a   repository   for   stolen    and   fraudulently

obtained funds which include the law firm's clearly traceable

$194,340 and was unjustly enriched."        (ECF #138 at 7.)

     Stuckey also moves for summary judgment.        She argues that she

"has a constructive trust over the $40,000 at issue and deserves

to recover that entire, undisturbed amount."             (ECF #115-6 at 7.)

In support, she contends that "[t]his court has already determined

[she] was entitled to a constructive trust over $40,000," and "[n]o

other person has a superior claim." (ECF #115-6 at 11.)

     Bankwell argues in its motion for summary judgment that

judgment should enter in its favor against the Ezeemos and the

government in the amount of $154,210.86.             In support of its

requested relief, Bankwell asserts that there is no dispute that

it was duped out of $154,210.86 and was the "victim of the Ezeemos'




each (ECF ##147, 159), as did the Ezeemos. (ECF ##122, 162, 165,
167.)
                               9
inequitable conduct and fraudulent use of the Bank of America

account." (ECF #152 at 15.)

     Finally, Wu argues that he is entitled to summary judgment in

the amount of $660,000 because "a constructive trust has arisen"

as to the funds he "transferred into the scam amount" and because

the Ezeemos are not innocent owners. (ECF #145.)

     A.    Standing v. Merits

     In   the    pending     motions,    the   intervenors   argue   that   a

constructive trust was imposed upon the BOA account in the amount

of their loss and ask for their money.          This argument is predicated

on a misapprehension of Judge Chatigny's ruling on the motions to

intervene.   The court's ruling was not a decision on the merits of

the intervenors' constructive trust claims.             The court did not

adjudicate ownership of the defendant currency.           Rather, in ruling

on the motions to intervene, the court determined only that the

intervenors had made a sufficient showing of a property interest

in the funds to confer standing to challenge the government's

forfeiture action.        (ECF #44 at 12.)     "Standing is a question that

determines      whether     the   claimant     may   properly   invoke   the

jurisdiction of the federal courts to determine the merits of the

underlying dispute."        United States v. $557,933.89, More or Less,

in U.S. Funds, 287 F.3d 66, 78 (2d Cir. 2002).            "The function of

standing in a forfeiture action is therefore truly threshold only

                                        10
- to ensure that the government is put to its proof only where

someone with a legitimate interest contests the forfeiture."                 Id.

at 79.        "Thus, the only question that the courts need assess

regarding a claimant's standing is whether he or she has shown the

required      'facially   colorable   interest   .   .   .   not   whether    he

ultimately proves the existence of that interest."                  Id.      See

Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 129 (2d Cir. 2001)

("an application to intervene cannot be resolved by reference to

the ultimate merits of the claims which the intervenor wishes to

assert following intervention, but rather turns on whether the

applicant has demonstrated that its application is timely, that it

has an interest in the subject of the action, that disposition of

the action might as a practical matter impair its interest, and

that   representation     by   existing   parties    would   not   adequately

protect that interest.")        Accordingly, the intervenors' reliance

on Judge Chatigny's ruling as authority for their requested relief

is misplaced.

       B.     Competing Ownership Claims

       Each of the intervenors asserts that its ownership interest

is superior to the other victims10 and superior to the Ezeemos'



       10In
          recognition of the fact that the amount sought by the
intervenors exceeds the amount of the defendant currency, Wu
objects to the other intervenors' motions for summary judgment.
He argues that the court should not recognize a constructive trust
                                11
interest as well.          The Ezeemos, in turn, vigorously contest the

intervenors'       ownership    claims 11 and    contend    that    the   entire

contents of the BOA account should be returned to them because

they are innocent owners.

      "[I]n    a   civil    forfeiture   action,   the     government     is   the

plaintiff, and it is the government's right to forfeiture that is

the   sole    cause    of    action   adjudicated."        United   States      v.

$557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 79 (2d Cir.

2002).       None of the       intervenors address    how their      competing

ownership claims should be resolved.            They cite no relevant legal

authority and offer no procedural framework for deciding the

priority of their asserted interests within the context of a civil

forfeiture action.         More fundamentally, genuine issues of material

fact exist as to the rightful ownership of the defendant currency.

See ECF #169.       On the present record, the court is constrained to

deny the motions.

V.    Conclusion

      For these reasons, the motions for summary judgment (ECF #115,




because it would result in an equitable result. Wu contends that
"should the defendant currency be ordered forfeited to the United
States," a "pro rata distribution" is the "most equitable and fair
[result] [for] the defrauded parties/claimants." (ECF #147 at 2.)
     11The Ezeemos argue that the intervenors "may have viable

claim(s) against the Ezeemos" but that in a civil forfeiture
action, intervenors "are limited to contesting forfeiture" to the
government. (ECF #162 at 4 n.2.)
                                12
136, 144, 150) are DENIED.

    SO   ORDERED   at   Hartford,   Connecticut,   this   30th   day   of

September, 2019.

                                _____________/s/__________________
                                Donna F. Martinez
                                United States Magistrate Judge




                                    13
